DETAILED ACTION
This Office action is in response to the amendment filed on 31 December 2021.  Claims 1-7 and 9-11 are pending in the application.  Claims 8 and 12-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Kanakamedala et al., US Patent 10256247 B1 is related to 3D-memory devices. Kanakamedala teaches an alternating stack (133/36 and 42, fig. 6) of insulating layers (133 and 36, fig. 15A) and word lines (42, fig.15A) located over a substrate (9, fig. 15A); and a memory opening (49, fig. 5A) fill structure (58, fig. 6) extending through the alternating stack (133/36 and 42, fig. 6), wherein: the memory opening (49, fig. 5A) fill structure (58, fig. 6) comprises a memory film (50, fig. 6) and a vertical semiconductor channel (60, fig. 6) contacting an inner sidewall of the memory film (50, fig. 6); and the word lines (42, fig.15A) are thicker than the insulating layers (133 and 36, fig. 15A). However, Kanakamedala fail to teach the memory film comprises a silicon oxide blocking dielectric layer; and an outer sidewall of the silicon oxide blocking dielectric layer continuously extends vertically from a topmost word line within the alternating stack to a bottommost word line within the alternating stack, and has a laterally undulating vertical cross-sectional profile in which first vertical sidewall segments of the silicon oxide blocking dielectric layer contacting the insulating layers are laterally offset along a horizontal direction outward with respective to a vertical plane including second vertical sidewall segments of the silicon oxide blocking dielectric layer located at levels of the word lines, as recited in independent claim 1. Claims 2-7 and 9-11 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822